
	

114 HR 5505 IH: GSE Review and Reform Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5505
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Hill introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to require annual studies on ending the
			 conservatorship of Fannie Mae, Freddie Mac, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the GSE Review and Reform Act of 2016. 2.Annual studies on ending the conservatorship of Fannie Mae, Freddie Mac, and reforming the housing finance systemSection 1074 of the Consumer Financial Protection Act of 2010 is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting after Secretary of the Treasury shall the following: , on an annual basis,; and
 (B)in paragraph (2), by striking The study and inserting Each study; (2)by amending subsection (b) to read as follows:
				
 (b)Report and recommendationsThe Secretary of the Treasury shall submit a report on each study required under subsection (a), along with recommendations developed in such study, to the President, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Committee on Financial Services of the House of Representatives.; and
 (3)by adding at the end the following:  (c)Appearances before CongressThe Secretary of the Treasury shall appear before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives at annual hearings regarding each report required under subsection (b)..
			
